Exhibit 10.12
 
(English Translation)
 
SHANDONG GREEN FOODSTUFF CO.,LTD.
 
Sales Contract
 
Contract No: SHINSEI-5
Date: SEP 5, 2006


The Seller: SHINSEI FOODS CO., LTD.
 
The Seller and Buyer have agreed to close the following transactions according
to the terms and conditions stipulated as below:


1 Commodity description
 
2 Packing
 
3Quantity
 
4 Unit Price
 
5 Amount
PEELED CHESTNUTS PRODUCTS
 
18L
 
70000.00CAN
 
FOB
 
USD 3520000.00
 
TOTAL AMOUNT IN WORD: U.S.DOLLARS THIREE MILLON FIVE HUNDRED TWENTY THOUSAND
ONLY.



6. Time of Delivery: NOV 30, 2006
 
7. Port of Loading: QINGDAO PORT
 
8. Port of Destination: JAPAN PORT
 
9. Shipping marks: N/M
 
10. Terms of Payment: L/C
 
11. Insurance: to be effected by BUYER .
 
12. 5 % more or less in quantity and amount is allowed.
 
13. Quality/quantity claims: if any, quality claims should be sent to the Seller
in written form during next 14days after discharging of merchandise; quantity
claims should be sent to the Seller in written form during next 3 days after
discharging of merchandise.
 
15. Responsibilities of the parties: In case of either party’s refusal of
performance of the present contract, it pays the other party the penalty of 25%
of the amount of the covered goods and restitutes the relative losses in spite
of the penalty.
 
16. Force Majeure: The Seller shall not be held reliable for failure or delay in
delivery of the covered cargo or a portion under the present contract in
consequence of any force majeure incidents.
 
17. Arbitration: All dispute, if any, arising form or in connection with the
performance of the contract shall be settled through friendly
discussion/negotiation by both parties. otherwise, to be presented to the China
Relevant Authorities for arbitration, and the decision is the final for both
parties.
 
18. Other: As per the Popular Practice and Uniforms of the International Trade.
 
The buyer: Shinsei Foods Co., Ltd.
President: /s/ Teruyoshi Kanbara
 
The seller: Shandong Green Foodstuff Co., Ltd.
/s/ Chen Si
 

--------------------------------------------------------------------------------

